Citation Nr: 0110914	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  95-40 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.  He had one year and three months of foreign 
and/or sea service, and he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for asthma secondary to the service-
connected duodenal ulcer.  The veteran testified before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in a videoconference hearing in June 1998.  This case was 
remanded by the Board in September 1998 for further 
development.  In August 1999 the Board denied the claim, 
finding it was not well-grounded.  The appellant filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In October 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion for Remand and for a Stay of 
Proceedings.  The parties requested that the Court vacate the 
Board's August 1999 decision and remand the matter "so the 
Board can give proper consideration to [an October 1998 
medical record, which the Joint Motion referred to as an 
examination] and provide adequate reasons and bases for any 
decision rendered."  The Joint Remand reported that the 
October 1998 medical record "noted Appellant's asthma was 
secondary to his gastroesophageal reflux disease and gastric 
ulcers."  The Court granted the Joint Motion later that 
month, which vacated and remanded the issue of entitlement to 
service connection for asthma, claimed as secondary to 
service-connected duodenal ulcer, to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the Veterans Claims Assistance Act of 2000 and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition, in light of the Joint Motion's request for 
further explanation concerning the October 1998 medical 
record noted above, the Board finds that further development 
is warranted in this case.  In particular, the RO should 
request a medical opinion to determine any relationship 
between the gastric ulcers noted in the October 1998 medical 
record and the veteran's history of duodenal ulcer.  
Therefore, for these reasons, a remand is required.  

In providing notification to the veteran of the scheduling of 
any examination, the RO should also provide the veteran with 
notice of 38 C.F.R. § 3.655, which requires the dismissal of 
a claim for an increased rating where the veteran fails to 
report for a scheduled examination deemed to be necessary by 
the VA.  A copy of all correspondence associated with the 
scheduling and notification of any examination should be 
associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between gastric ulcers noted in the 
pyloric channel in a September 1998 
esophagogastroduodenoscopy report and an 
October 1998 medical report and the 
veteran's history of duodenal ulcer.  The 
veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



